    Case 1:19-cr-00101-LPS Document 100 Filed 06/21/21 Page 1 of 3 PageID #: 707



                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                          )
                                                   )
                                                   )
          v.                                       )      Criminal Action No. 19-cr-101(LPS)
                                                   )
AARON DAVIS,                                       )
                                                   )
               Defendant.                          )


                                    JOINT STATUS REPORT

      NOW COMES the United States of America, by and through its attorneys, David C. Weiss,

United States Attorney for the District of Delaware, and Shamoor Anis, Assistant United States

Attorney for the District of Delaware, and hereby submits the following:

    1. On June 17, 2021, the Court ordered the parties to meet and confer and submit a joint status

       report on June 21, 2021, identifying any disputes relating to whether witnesses will testify live

       in-court or remotely. D.I. 99 at 7. The Court further ordered the parties to propose a plan for

       briefing and resolving any such disputes as soon as possible. Id.

    2. As the Government noted in its renewed Motion to Continue the Trial Date, two of the

       government’s witnesses are unable to travel due to underlying health issues. D.I. 97 n. 1. The

       parties have conferred regarding these witnesses’ testimony.           Defendant opposes the

       government’s request to either depose these witnesses pursuant to Federal Rule of Criminal

       Procedure 15 or to allow these witnesses to testify remotely during trial.1

    3. The parties propose the following briefing schedule to present this issue to the Court:

           a. Government’s Opening Brief – June 28, 2021

           b. Defendant’s Response Brief – July 6, 2021



1
 The parties are attempting to resolve this dispute but propose the briefing schedule below in the
event that they are unsuccessful.
  Case 1:19-cr-00101-LPS Document 100 Filed 06/21/21 Page 2 of 3 PageID #: 708



          c. Government’s Reply Brief – July 9, 2021.

   4. A proposed order follows.

                                                    Respectfully submitted,


                                                    DAVID C. WEISS
                                                    United States Attorney


                                                By: /s/ Shamoor Anis
                                                    Shamoor Anis
                                                    Assistant United States Attorney

Dated: June 21, 2021
  Case 1:19-cr-00101-LPS Document 100 Filed 06/21/21 Page 3 of 3 PageID #: 709



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                          )
                                                   )
                                                   )
          v.                                       )      Criminal Action No. 19-cr-101(LPS)
                                                   )
AARON DAVIS,                                       )
                                                   )
               Defendant.                          )


                                      [PROPOSED] ORDER


        Having reviewed the parties June 21, 2021 Joint Status Report, IT IS HEREBY ORDERED

that:

    1. The Government shall file its opening brief relating to its witnesses’ remote testimony no later
       than June 28, 2021;

    2. Defendant shall file his response brief no later than July 6, 2021; and

    3. The Government shall file its reply brief no later than July 9, 2021.




                                                  _________________________________________
                                                          UNITED STATES DISTRICT JUDGE
